FRONTIER COMMUNICATIONS CORPORATION FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-11001 FRONTIER COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 06-0619596 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3 High Ridge Park Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 614-5600 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares outstanding of the registrant’s Common Stock as of July 23, 2010 was 992,020,000. FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Index Page No. Part I.Financial Information (Unaudited) Item 1.Financial Statements Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three months ended June 30, 2010 and 2009 3 ConsolidatedStatements of Operations for the six months ended June 30, 2010 and 2009 4 Consolidated Statements of Equity for the six months ended June 30, 2009, the six months ended December 31, 2009 and the six months ended June 30, 2010 5 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2010 and 2009 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3.Quantitative and Qualitative Disclosures about Market Risk 38 Item 4.Controls and Procedures 39 Part II.Other Information Item 1.Legal Proceedings 40 Item 1A.Risk Factors 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 5.Other Information 41 Item 6.Exhibits 42 Signature 43 1 Explanatory Note Effective July 1, 2010, Frontier’s scope of operations and balance sheet capitalization changed materially as a result of the completion of the Verizon Transaction, as described in Note 3 of the Notes to Consolidated Financial Statements.Historical financial and operating data presented for Frontier is not indicative of future results.The financial discussion represents an analysis of our results of operations on a historical basis for our Frontier legacy operations as of and for the three and six months ended June 30, 2010 and 2009. PART I.FINANCIAL INFORMATION Item 1.Financial Statements FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($ in thousands) (Unaudited) June 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Transaction escrow - Accounts receivable, less allowances of $30,761 and $30,171, respectively Prepaid expenses Income taxes and other current assets Total current assets Property, plant and equipment, net Goodwill, net Other intangibles, net Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Long-term debt due within one year $ $ Accounts payable Other current liabilities Total current liabilities Deferred income taxes Other liabilities Long-term debt Equity: Shareholders' equity of Frontier: Common stock, $0.25 par value (1,750,000,000 and 600,000,000 authorized shares, respectively, 313,392,000 and 312,328,000 outstanding, respectively, and 349,456,000 issued at June 30, 2010 and December 31, 2009) Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) Treasury stock ) ) Total shareholders' equity of Frontier Noncontrolling interest in a partnership Total equity Total liabilities and equity $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 2 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 ($ in thousands, except for per-share amounts) (Unaudited) Revenue $ $ Operating expenses: Network access expenses Other operating expenses Depreciation and amortization Acquisition and integration costs Total operating expenses Operating income Investment income Other income, net Interest expense Income before income taxes Income tax expense Net income Less: Income attributable to the noncontrolling interest in a partnership Net income attributable to common shareholders of Frontier $ $ Basic and diluted net income per common share attributable to common shareholders of Frontier $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 3 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 ($ in thousands, except for per-share amounts) (Unaudited) Revenue $ $ Operating expenses: Network access expenses Other operating expenses Depreciation and amortization Acquisition and integration costs Total operating expenses Operating income Investment income Other income, net Interest expense Income before income taxes Income tax expense Net income Less: Income attributable to the noncontrolling interest in a partnership Net income attributable to common shareholders of Frontier $ $ Basic and diluted net income per common share attributable to common shareholders of Frontier $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 4 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2009, THE SIX MONTHS ENDED DECEMBER 31, 2, 2010 ($ and shares in thousands, except for per-share amounts) (Unaudited) Frontier Shareholders Accumulated Additional Other Common Stock Paid-In Retained Comprehensive Treasury Stock Noncontrolling Total Shares Amount Capital Earnings Loss Shares Amount Interest Equity Balance January 1, 2009 $ ) ) $ ) $ $ Stock plans - - ) - - - Dividends on commonstock of$0.50 per share - - ) ) - ) Net income - Other comprehensive income, net of tax - Distributions - ) ) Balance June 30, 2009 ) ) ) Stock plans - ) ) - Dividends on common stock of $0.50 per share - - ) ) - ) Net income - Other comprehensive loss, netof tax - ) - - - ) Balance December 31, 2009 ) ) ) Stock plans - - ) - - - Dividends on common stock of $0.50 per share - - ) ) - ) Net income - Other comprehensive income, net of tax - Distributions - ) ) Balance June 30, 2010 $ ) ) $ ) $ $ CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 ($ in thousands) (Unaudited) For the three months ended June 30, For the six months ended June 30, Net income $ 65,265 Other comprehensive income, net of tax 8,049 Comprehensive income 73,314 Less: Compreensive incmoeattributable to the noncontrolling interest in a partnership ) ) ) Comprehensive income attributable tothe common shareholders of Frontier $ 72,270 The accompanying Notes are an integral part of these Consolidated Financial Statements. 5 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 ($ in thousands) (Unaudited) Cash flows provided by (used in) operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Stock based compensation expense Pension costs Gain on extinguishment of debt - ) Other non-cash adjustments ) ) Deferred income taxes Change in accounts receivable ) Change in accounts payable and other liabilities ) ) Change in prepaid expenses, income taxes and other current assets ) Net cash provided by operating activities Cash flows provided from (used by) investing activities: Capital expenditures - Business operations ) ) Capital expenditures - Integration activities ) ) Transaction escrow ) - Other assets purchased and distributions received, net ) Net cash used by investing activities ) ) Cash flows provided from (used by) financing activities: Long-term debt borrowings - Long-term debt payments ) ) Financing costs paid ) ) Issuance of common stock - Dividends paid ) ) Repayment of customer advances for construction and distributions to noncontrolling interests ) ) Net cash (used by) provided from financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1, Cash and cash equivalents at June 30, $ $ Cash paid during the period for: Interest $ $ Income taxes (refunds) $ ) $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 6 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies: (a) Basis of Presentation and Use of Estimates: Frontier Communications Corporation and its subsidiaries are referred to as “we,” “us,” “our,” or the “Company” in this report.Our unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) and should be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the year ended December 31, 2009. Certain reclassifications of balances previously reported have been made to conform to the current presentation.All significant intercompany balances and transactions have been eliminated in consolidation. These unaudited consolidated financial statements include all adjustments (consisting of normal recurring accruals) considered necessary to present fairly the results for the interim periods shown.For our financial statements as of and for the periods ended June 30, 2010, we evaluated subsequent events through the date that we filed this quarterly report on Form 10-Q with the Securities and Exchange Commission (SEC). The preparation of our financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, the disclosure of contingent assets and liabilities, and the reported amounts of revenue and expenses during the reporting period.Actual results may differ from those estimates.Estimates and judgments are used when accounting for allowance for doubtful accounts, impairment of long-lived assets, intangible assets, depreciation and amortization, income taxes, purchase price allocations, contingencies, and pension and other postretirement benefits, among others. Certain information and footnote disclosures have been excluded and/or condensed pursuant to Securities and Exchange Commission rules and regulations.The results of the interim periods are not necessarily indicative of the results for the full year. (b)Revenue Recognition: Revenue is recognized when services are provided or when products are delivered to customers.Revenue that is billed in advance includes: monthly recurring network access services, special access services and monthly recurring local line and unlimited fixed long distance bundle charges.The unearned portion of these fees is initially deferred as a component of other liabilities on our consolidated balance sheet and recognized as revenue over the period that the services are provided.Revenue that is billed in arrears includes: non-recurring network access services, switched access services, non-recurring local services and long-distance services.The earned but unbilled portion of these fees is recognized as revenue in our consolidated statements of operations and accrued in accounts receivable in the period that the services are provided.Excise taxes are recognized as a liability when billed.Installation fees and their related direct and incremental costs are initially deferred and recognized as revenue and expense over the average term of a customer relationship.We recognize as current period expense the portion of installation costs that exceeds installation fee revenue. The Company collects various taxes from its customers and subsequently remits such funds to governmental authorities. Substantially all of these taxes are recorded through the consolidated balance sheet and presented on a net basis in our consolidated statements of operations.We also collect Universal Service Fund (USF) surcharges from customers (primarily federal USF) which we have recorded on a gross basis in our consolidated statements of operations and included in revenue and other operating expenses at $11.4 million and $8.7 million for the three months ended June 30, 2010 and 2009, respectively, and $21.7 million and $16.2 million for the six months ended June 30, 2010 and 2009, respectively. 7 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (c)Goodwill and Other Intangibles: Intangibles represent the excess of purchase price over the fair value of identifiable tangible net assets acquired.We undertake studies to determine the fair values of assets and liabilities acquired and allocate purchase prices to assets and liabilities, including property, plant and equipment, goodwill and other identifiable intangibles.We annually (during the fourth quarter) or more frequently, if appropriate, examine the carrying value of our goodwill and trade name to determine whether there are any impairment losses.We test for goodwill impairment at the “operating segment” level, as that term is defined in Accounting Standards Codification (ASC) Topic 350 (formerly Statement of Financial Accounting Standards (SFAS) No. 142, “Goodwill and Other Intangible Assets”).The Company has three “operating segments.”Our “operating segments” are aggregated into one reportable segment. ASC Topic 350 requires that intangible assets with estimated useful lives be amortized over those lives and be reviewed for impairment in accordance with ASC Topic 360 (formerly SFAS No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets”) to determine whether any changes to these lives are required.We periodically reassess the useful lives of our intangible assets to determine whether any changes are required. (2) Recent Accounting Literature and Changes in Accounting Principles: Business Combinations In December 2007, the FASB revised SFAS No. 141, “Business Combinations” (currently ASC Topic 805).The revised statement, SFAS No. 141R (ASC Topic 805), as amended by FSP SFAS No. 141(R)-1 (ASC Topic 805), requires an acquiring entity to recognize all of the assets acquired and liabilities assumed in a transaction at the acquisition date at fair value, to recognize and measure preacquisition contingencies, including contingent consideration, at fair value (if possible), to remeasure liabilities related to contingent consideration at fair value in each subsequent reporting period and to expense all acquisition related costs.The effective date of SFAS No. 141R (ASC Topic 805) was for business combinations for which the acquisition date was on or after the beginning of the first annual reporting period beginning on or after December 15, 2008.We will account for our acquisition of approximately 4.0 million access lines (as of the date of closing on July 1, 2010) from Verizon Communications Inc. (Verizon)(the Verizon Transaction) using the guidance included in SFAS No. 141R (ASC Topic 805).We incurred approximately $37.0 million and $10.8 million of acquisition and integration costs in connection with the Verizon Transaction during the three months ended June 30, 2010 and 2009, respectively, and approximately $47.3 million and $10.8 million for the six months ended June 30, 2010 and 2009, respectively.In accordance with SFAS No. 141R (ASC Topic 805), such costs are required to be expensed as incurred and are reflected in “Acquisition and integration costs” in our consolidated statements of operations. (3) The Verizon Transaction: On July 1, 2010, pursuant to an Agreement and Plan of Merger, dated as of May 13, 2009, as amended, by and among Verizon, New Communications Holdings Inc. (Spinco) and Frontier (the Merger Agreement), Spinco merged with and into Frontier, with Frontier surviving as the combined company and conducting the combined business operations of Frontier and the Spinco business, as defined below (the Merger).Immediately prior to the Merger, Spinco, a subsidiary of Verizon holding the defined assets and liabilities of the local exchange business and related landline activities of Verizon in Arizona, Idaho, Illinois, Indiana, Michigan, Nevada, North Carolina, Ohio, Oregon, South Carolina, Washington, West Virginia and Wisconsin and in portions of California bordering Arizona, Nevada and Oregon (collectively, the Spinco territory), including Internet access and long distance services and broadband video provided to designated customers in the Spinco territory (the Spinco business), was spun off to Verizon shareholders (the Spin-Off and, together with the Merger and other related transactions, the Verizon Transaction).As a result of the Merger, Frontier also serves approximately 300 customers in a portion of Virginia bordering West Virginia. 8 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS As of July 1, 2010, Spinco had approximately 4.0 million access lines in 14 states and approximately 9,200 employees. Spinco had operating revenues of approximately $4.1 billion for the year ended December 31, 2009 and approximately $1.9 billion for the six months ended June 30, 2010. On March 24, 2010, we entered into a new $750.0 million revolving credit facility (the New Credit Facility) that became effective on July 1, 2010, concurrently with the closing of the Merger and the termination of the Company’s previously existing revolving credit facility. The terms of the New Credit Facility are set forth in the Credit Agreement, dated as of March 23, 2010, among the Company, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent (the Credit Agreement). Associated facility fees under the New Credit Facility will vary from time to time depending on the Company’s credit rating (as defined in the Credit Agreement). The New Credit Facility is scheduled to terminate on January 1, 2014. During the term of the New Credit Facility, the Company may borrow, repay and reborrow funds, and may obtain letters of credit, subject to customary borrowing conditions. Loans under the New Credit Facility will bear interest based on the alternate base rate or the adjusted LIBOR rate (each as determined in the Credit Agreement), at the Company’s election, plus a margin specified in the Credit Agreement based on the Company’s credit rating. Letters of credit issued under the New Credit Facility will also be subject to fees that vary depending on the Company’s credit rating. The New Credit Facility will be available for general corporate purposes but may not be used to fund dividend payments. On April 12, 2010, Spinco completed a private offering for $3.2 billion aggregate principal amount of Senior Notes (the Senior Notes). The gross proceeds of the offering, plus $125.5 million (equal to the amount of interest that will accrue on the notes from April 12, 2010 to October 1, 2010; the Transaction Escrow) contributed by Frontier, were deposited into an escrow account.Immediately prior to the Spin-Off and the completion of the Merger, the proceeds of the notes offering (less the initial purchasers’ discount) were released from the escrow account and used to make a special cash payment by Spinco to Verizon, as contemplated by the Verizon Transaction, with amounts in excess of the special cash payment and the initial purchaser’s discount retained by the Company (approximately $53.0 million). In addition, the $125.5 million Transaction Escrow was returned to the Company. The Senior Notes consist of $500.0 million aggregate principal amount of Senior Notes due 2015 (the 2015 Notes), $1.1 billion aggregate principal amount of Senior Notes due 2017 (the 2017 Notes), $1.1 billion aggregate principal amount of Senior Notes due 2020 (the 2020 Notes) and $500.0 million aggregate principal amount of Senior Notes due 2022 (the 2022 Notes). The 2015 Notes have an interest rate of 7.875% per annum, the 2017 Notes have an interest rate of 8.25% per annum, the 2020 Notes have an interest rate of 8.50% per annum and the 2022 Notes have an interest rate of 8.75% per annum. The Senior Notes were issued at a price equal to 100% of their face value. The Senior Notes were sold in a private placement that was exempt from the registration requirements of the Securities Act of 1933, as amended (the Securities Act).We have filed with the SEC a registration statement on Form S-4 for the purpose of exchanging up to the entire amount of outstanding Senior Notes for registered notes (the Exchange Offer).We commenced the Exchange Offer on July 15, 2010. Upon completion of the Merger on July 1, 2010, we entered into a supplemental indenture with The Bank of New York Mellon, as Trustee, pursuant to which we assumed the obligations under the Senior Notes. With respect to our acquisition of Spinco, the final allocation of the purchase price will be based on the fair values of assets acquired and liabilities assumed as of July 1, 2010, the effective date of the Merger.The final allocation is dependent upon valuations and other studies that have not been completed.Due to the limited time since the acquisition date, the initial accounting for the business combination is incomplete at this time.As a result, we are unable to provide the amounts recognized as of the acquisition date for the major classes of assets acquired and liabilities assumed.We will 9 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS include this information in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010.On July 1, 2010, as a result of the Merger, the Company’s equity balance increased by $5.25 billion upon the issuance of 678,530,386 shares of Frontier common stock and its long-term debt balance increased by $3.5 billion for long-term debt assumed by the Company. The fair value of consideration issued to acquire Spinco amounted to $5.3 billion and included $5.25 billion for the issuance of Frontier common shares.As a result of the Merger, Verizon stockholders received 678,530,386 shares of Frontier common stock which is an amount equal to (1) $5,247,000,000, divided by (2) $7.7329, which was the average of the volume-weighted averages of the trading prices of Frontier common stock for the 30 consecutive trading days ending on the third trading day before the closing of the Merger, provided that the trading price for a share of Frontier common stock for each day before the stock began trading ex-dividend during this 30 day period was reduced for purposes of this calculation by the amount of the dividend payable.Immediately after the closing of the Merger, Verizon stockholders owned approximately 68.4% of the combined company’s outstanding equity, and existing Frontier stockholders owned approximately 31.6% of the combined company’s outstanding equity. For federal income tax purposes, the Merger of Spinco into Frontier on July 1, 2010 is treated as an acquisition of Frontier by Verizon shareholders since Verizon shareholders, after the Merger, owned a majority of the shares of the combined companies.Because the Merger was a stock for stock transaction, Spinco’s and Frontier’s assets will retain their historical tax bases and holding periods.In the third quarter of 2010, Frontier will write off certain deferred tax assetscurrently estimated at approximately$12 million related to transaction costs which are not tax deductible.These costs were incurred to facilitate the Merger and as such must be capitalized for tax purposes.As a result, Frontier’s effective tax rate for the third quarter and 2010 tax year will increase relative to prior periods. Since the initial accounting for the business combination is incomplete at this time, as discussed above, we are unable to provide the pro forma revenues and earnings of the combined company.We will include this information in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010. 10 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (4)Accounts Receivable: The components of accounts receivable, net at June 30, 2010 and December 31, 2009 are as follows: ($ in thousands) June 30, 2010 December 31, 2009 End user $ $ Other Less: Allowance for doubtful accounts ) ) Accounts receivable, net $ $ We maintain an allowance for estimated bad debts based on our estimate of our ability to collect our accounts receivable. Bad debt expense, which is recorded as a reduction to revenue, was $5.2 million and $7.6 million for the three months ended June 30, 2010 and 2009, respectively and $11.4 million and $14.3 million for the six months ended June 30, 2010 and 2009, respectively. (5)Property, Plant and Equipment: Property, plant and equipment at June 30, 2010 and December 31, 2009 is as follows: ($ in thousands) June 30, 2010 December 31, 2009 Property, plant and equipment $ $ Less:Accumulated depreciation ) ) Property, plant and equipment, net $ $ Depreciation expense is principally based on the composite group method.Depreciation expense was $85.9 million and $91.4 million for the three months ended June 30, 2010 and 2009, respectively, and $172.9 million and $184.3 million for the six months ended June 30, 2010 and 2009, respectively.Effective with the completion of an independent study of the estimated useful lives of our plant assets we adopted new lives beginning October 1, 2009. (6)Other Intangibles: The components of other intangibles at June 30, 2010 and December 31, 2009 are as follows: ($ in thousands) June 30, 2010 December 31, 2009 Customer base $ $ Trade name and license Other intangibles Less: Accumulated amortization ) ) Total other intangibles, net $ $ 11 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Amortization expense was $14.1 million and $41.4 million for the three months ended June 30, 2010 and 2009, respectively, and $28.2 million and $86.1 million for the six months ended June 30, 2010 and 2009, respectively. Amortization expense for the three and six months ended June 30, 2010 and 2009 included $14.1 million and $28.2 million, respectively, for intangible assets (customer base and trade name) that were acquired in the acquisitions of Commonwealth Telephone Enterprises, Inc., Global Valley Networks, Inc. and GVN Services.Amortization expense for the three and six months ended June 30, 2009 included $27.3 million and $57.9 million, respectively, for amortization associated with certain Frontier legacy properties, which were fully amortized in June 2009. (7)Fair Value of Financial Instruments: The following table summarizes the carrying amounts and estimated fair values for certain of our financial instruments at June 30, 2010 and December 31, 2009.For the other financial instruments, representing cash, accounts receivable, long-term debt due within one year, accounts payable and other current liabilities, the carrying amounts approximate fair value due to the relatively short maturities of those instruments.Other equity method investments, for which market values are not readily available, are carried at cost, which approximates fair value. The fair value of our long-term debt is estimated based on quoted market prices at the reporting date for those financial instruments. ($ in thousands) June 30, 2010 December 31, 2009 Carrying Carrying Amount Fair Value Amount Fair Value Long-term debt (8)Long-Term Debt: The activity in our long-term debt from December 31, 2009 to June 30, 2010 is summarized as follows: Six months ended June 30, 2010 Interest Rate* at December 31, New June 30, June 30, ($ in thousands) Payments Borrowings Rural Utilities ServiceLoan Contracts $ $ $ - $ 6.07% Senior Unsecured Debt - 7.88% Industrial Development Revenue Bonds - - 6.33% TOTAL LONG-TERM DEBT $ $ $ - $ 7.87% Less: Debt Discount Less: Current Portion $ $ * Interest rate includes amortization of debt issuance costs, debt premiums or discounts, and deferred gain on interest rate swap terminations.The interest rates at June 30, 2010 represent a weighted average of multiple issuances. 12 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Additional information regarding our Senior Unsecured Debt as of June 30, 2010 and December 31, 2009 is as follows: June 30, 2010 December 31, 2009 Principal Interest Principal Interest ($ in thousands) Outstanding Rate Outstanding Rate Senior Notes: Due 5/15/2011 $ 9.250% $ 9.250% Due 10/24/2011 6.270% 6.270% Due 12/31/2012 2.000% (Variable) 1.625% (Variable) Due 1/15/2013 6.250% 6.250% Due 12/31/2013 2.375% (Variable) 2.000% (Variable) Due 5/1/2014 8.250% 8.250% Due 3/15/2015 6.625% 6.625% Due 10/1/2018 8.125% 8.125% Due 3/15/2019 7.125% 7.125% Due 1/15/2027 7.875% 7.875% Due 8/15/2031 9.000% 9.000% Debentures: Due 11/1/2025 7.000% 7.000% Due 8/15/2026 6.800% 6.800% Due 10/1/2034 7.680% 7.680% Due 7/1/2035 7.450% 7.450% Due 10/1/2046 7.050% 7.050% Subsidiary Senior Notes due 12/1/2012 8.050% 8.050% Total $ 7.88% $ 7.86% On April 9, 2009, we completed a registered offering of $600.0 million aggregate principal amount of 8.25% senior unsecured notes due 2014.The issue price was 91.805% of the principal amount of the notes.We received net proceeds of approximately $538.8 million from the offering after deducting underwriting discounts.During the second quarter of 2009, we used $308.0 million of the proceeds to repurchase $311.7 million principal amount of debt, consisting of $255.7 million of our 9.25% Senior Notes due May 15, 2011, $40.0 million of our 7.875% Senior Notes due January 15, 2027 and $16.0 million of our 7.125% Senior Notes due March 15, 2019.As a result of these repurchases, a $3.7 million gain was recognized and included in other income, net in our consolidated statements of operations for the three and six months ended June 30, 2009. As of June 30, 2010, we had an available line of credit under our revolving credit facility with seven financial institutions in the aggregate amount of $250.0 million.This facility was replaced on July 1, 2010 with a $750.0 million credit facility upon completion of the Verizon Transaction (see Note 3). As of June 30, 2010, we were in compliance with all of our debt and credit facility financial covenants. 13 PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Our principal payments for the next five years are as follows as of June 30, 2010: ($ in thousands) Principal Payments Debt Assumed Upon Merger 2010 (remaining six months) $ $
